United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1544
                                  ___________

Xiao Yun Liu,                         *
Bao Cai Lian,                         *
                                      *
             Petitioners,             *
                                      * Petition for Review
       v.                             * of an Order of the
                                      * Board of Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                            Submitted: May 5, 2006
                               Filed: May 12, 2006
                                ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Xiao Yun Liu and Bao Cai Lian, citizens of China, petition for review of an
order of the Board of Immigration Appeals, which affirmed an Immigration Judge’s
(IJ’s) denial of asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). Having carefully reviewed the record, we deny the petition.

      We lack jurisdiction to review the determination that petitioners’ asylum
application was untimely. See 8 U.S.C. §1158(a)(3); Aden v. Ashcroft, 396 F.3d 966,
968 (8th Cir. 2005). As to petitioners’ withholding of removal and CAT claims,
which are not subject to the one-year filing deadline, we conclude substantial
evidence on the record as a whole supports the IJ’s denial of those claims. See Ming
Ming Wijono v. Gonzales, 439 F.3d 868, 870, 872 (8th Cir. 2006) (standard of
review); Ibrahim v. Gonzales, 434 F.3d 1074, 1078-79 (8th Cir. 2006) (IJ’s credibility
finding is entitled to deference if supported by specific, cogent reasons); Sheikh v.
Gonzales, 427 F.3d 1077, 1081 (8th Cir. 2005) (adverse credibility determination as
to core of persecution testimony is dispositive of withholding-of-removal claim);
Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 521-23 (2d Cir. 2005) (upholding denial
of CAT relief based on adverse credibility determination with respect to specific fact
upon which CAT claim was premised). Finally, we conclude nothing in the record
suggests the former Immigration and Naturalization Service violated 8 C.F.R. § 208.6
(2005) (confidentiality of records) during its investigation of documents submitted
by petitioners.

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-